Citation Nr: 1501044	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from November 1983 to February 1988, December 1990 to March 1991, and May 1, 1992 to May 9, 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In his February 2010 substantive appeal, the Veteran requested a Board hearing.  In December 2014 correspondence, he withdrew this request.


FINDINGS OF FACT

1.  An unappealed November 2007 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that there was no new and material evidence relating his current back disability to service.

2.  Evidence received since the November 2007 rating decision does not tend to show that the Veteran's current back disability is related to his service; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in July 2008 and August 2014, VA notified the Veteran of the information needed to substantiate and complete his claim for service connection for a low back disability, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The July 2008 and August 2014 letters also provided him the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  

Legal Criteria and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

By way of history, a November 1993 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that the Veteran did not have a chronic low back disability related to service.  He was notified of, but did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  The Veteran subsequently filed several claims to reopen this matter, which claims were denied in October 1995, February 1996, January 2005, and November 2007 rating decisions, based essentially on findings of no new and material evidence.  The Veteran was notified of these decisions and did not timely file a notice of disagreement with, the decisions (or submit additional evidence within a year following).  They are final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105. 

The Veteran again sought to reopen his claim for a low back disability in June 2008 and the present appeal ensued.  The Board notes that during the course of this appeal, the Veteran filed another claim in May 2014 seeking service connection for a low back disability.  An October 2014 rating decision denied the claim finding no new and material evidence to reopen.  

Evidence received since the November 2007 rating decision includes statements from the Veteran that he was treated for a low back disability during service and postservice treatment records showing treatment for chronic low back pain and degenerative disc disease.  The Board finds that this evidence, while new, is not material because it does not show or tend to show that the Veteran has a current low back disability that is related to his service.  The Veteran also submitted additional pages of his STRs; however, such records are cumulative of records previously submitted.  The Veteran has not presented, or identified for VA to secure, any competent evidence showing, or even suggesting that he has a current low back disability that may be related to a period of active duty service, i.e., there is no evidence that he has a low back disability that was incurred or aggravated in service for which service connection can be granted.  

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of service connection for a low back disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


